As stated in our original opinion the *Page 307 
punishment assessed against appellant was imprisonment in the penitentiary for two years. In the motion for rehearing our attention is called to the fact that as the court's instruction to the jury appears in the transcript it in one place tells them the punishment for the offense of which appellant was charged was imprisonment in the penitentiary for any period of time not to exceed five years, or imprisonment in the county jail for any time not to exceed one year, or by fine in any sum not to exceed five thousand dollars, or by such fine and imprisonment in the county jail, but that in making application of the law to the facts the court told the jury, if they found appellant guilty should assess his punishment at imprisonment in the penitentiary for any period of time not to exceedone year, etc. A corrected transcript now on file with this court shows that a mistake was made by the clerk in preparing the original transcript and that the jury was in fact correctly advised as to the penalty.
Appellant's motion for rehearing is overruled.
Overruled.